





Exhibit 10.6
INDEMNITY AGREEMENT


THIS INDEMNITY AGREEMENT (this “Agreement”) is made as of                    ,
2018, by and between Lowe’s Companies, Inc., a North Carolina corporation (the
“Company”), and ______________ (“Indemnitee”).
RECITALS
WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain, at its sole expense, liability insurance to protect persons
serving the Company and its subsidiaries from certain liabilities.
WHEREAS, the By-Laws of the Company (the “By-laws”) require it to indemnify
officers and directors of the Company in certain circumstances, which provisions
do not purport to be exclusive, and Indemnitee may also be entitled to
indemnification pursuant to applicable provisions of the North Carolina Business
Corporation Act (“NCBCA”).
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify and hold harmless and to advance expenses on
behalf of such persons to the fullest extent permitted by applicable law so that
they will serve or continue to serve the Company free from undue concern that
they will not be so protected against liabilities.
WHEREAS, this Agreement supplements the By-Laws and any resolutions adopted
pursuant thereto, shall not be deemed a substitute therefor, nor to diminish or
abrogate any rights of Indemnitee thereunder, and is intended to provide
Indemnitee benefits pursuant to express contract rights (to be enforceable
irrespective of, among other things, any amendment to the By-Laws, the Company’s
Articles of Incorporation (the “Articles”), any change in the composition of the
Board or any change in control or business combination transaction relating to
the Company).
         NOW, THEREFORE, in consideration of the premises and the covenants
contained herein, the Company and Indemnitee do hereby covenant and agree as
follows:
TERMS AND CONDITIONS
1. Services to the Company. Indemnitee agrees to serve or to continue to serve
as an officer or director of the Company for so long as Indemnitee is duly
elected or appointed or until Indemnitee tenders his resignation and such
resignation is accepted. Nothing contained in this Agreement shall be construed
as giving Indemnitee any right to be retained in the employ of the Company or
any of its Subsidiaries.
2. Definitions. As used in this Agreement:
         (a)  “Agent” shall mean any individual who is or was a director,
officer, or employee of the Company or a Subsidiary of the Company or other
individual authorized by the Company to act for the Company, to include such
individual serving in such capacity as a director, officer, employee, fiduciary
or other official of another corporation, partnership, limited liability
company, joint




--------------------------------------------------------------------------------







venture, trust or other Enterprise at the request of, for the convenience of, or
to represent the interests of, the Company or a Subsidiary of the Company.
(b)  “Beneficial Owner” and “Beneficial Ownership” shall have the meanings set
forth in Rule 13d-3 under the Exchange Act as in effect on the date hereof.
         (c)  A “Change in Control” shall be deemed to occur upon the earliest
to occur after the date of this Agreement of any of the following events:
         (i) Acquisition of Stock by Third Party. Any Person is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company
representing 15% or more of the combined voting power of the Company’s then
outstanding securities entitled to vote generally in the election of directors,
unless (1) the change in the relative Beneficial Ownership of the Company’s
securities by any Person results solely from a reduction in the aggregate number
of outstanding shares of securities entitled to vote generally in the election
of directors, or (2) such acquisition was approved in advance by the Continuing
Directors and such acquisition would not constitute a Change in Control under
clause (iii) of this definition;
         (ii) Change in Board of Directors. Individuals who, as of the date
hereof, constitute the Board, and any new director whose election by the Board
or nomination for election by the Company’s shareholders was approved by a vote
of at least two thirds of the directors then still in office who were directors
on the date hereof or whose nomination for election was previously so approved
(collectively, the “Continuing Directors”), cease for any reason to constitute
at least a majority of the members of the Board;
         (iii) Corporate Transactions. The effective date of a reorganization,
merger or consolidation of the Company (a “Business Combination”), in each case,
unless, immediately following such Business Combination: (1) all or
substantially all of the Persons who were the Beneficial Owners of securities
entitled to vote generally in the election of directors immediately prior to
such Business Combination beneficially own, directly or indirectly, more than
51% of the combined voting power of the then outstanding securities of the
Company entitled to vote generally in the election of directors resulting from
such Business Combination (including a corporation which, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more Subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the securities entitled to vote generally in the election of
directors; (2) no Person (excluding any corporation resulting from such Business
Combination) is the Beneficial Owner, directly or indirectly, of 15% or more of
the combined voting power of the then outstanding securities entitled to vote
generally in the election of directors of such corporation except to the extent
that such ownership existed prior to such Business Combination; and (3) at least
a majority of the Board of Directors of the corporation resulting from such
Business Combination were Continuing Directors at the time of the execution of
the initial agreement, or of the action of the Board of Directors, providing for
such Business Combination;
         (iv) Liquidation. The approval by the shareholders of the Company of a
complete liquidation of the Company or an agreement or series of agreements for
the sale or disposition


2

--------------------------------------------------------------------------------







by the Company of all or substantially all of the Company’s assets (or, if such
approval is not required, the decision by the Board to proceed with such a
liquidation, sale, or disposition in one transaction or a series of related
transactions); or
         (v) Other Events. There occurs any other event of a nature that would
be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A (or a response to any similar item on any similar schedule or
form) promulgated under the Exchange Act, whether or not the Company is then
subject to such reporting requirement.
         (d)  “Corporate Status” shall mean the status of an individual who is
or was a director, officer, trustee, general partner, managing member,
fiduciary, employee or Agent of the Company or of any other Enterprise which
such individual is or was serving at the request of the Company.
         (e)  “Disinterested Director” shall mean a director of the Company who
is not and was not a party to the Proceeding in respect of which indemnification
is sought by Indemnitee.
         (f)  “Enterprise” shall mean the Company and any other corporation,
constituent corporation (including any constituent of a constituent) absorbed in
a consolidation or merger to which the Company (or any of its wholly-owned
subsidiaries) is a party, limited liability company, partnership, joint venture,
trust, employee benefit plan or other enterprise of which Indemnitee is or was
serving at the request of the Company as a director, officer, trustee, general
partner, managing member, fiduciary, employee or Agent.
         (g)  “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
         (h)  “Expenses” shall include all direct and indirect costs, fees and
expenses of any type or nature whatsoever, including all attorneys’ fees and
costs, retainers, court costs, transcript costs, fees of experts, witness fees,
travel expenses, fees of private investigators and professional advisors,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, fax transmission charges, secretarial services and all
other disbursements, obligations or expenses in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, settlement or appeal of, or otherwise participating in, a
Proceeding, including reasonable compensation for time spent by Indemnitee for
which he or she is not otherwise compensated by the Company or any third party.
Expenses also shall include Expenses incurred in connection with any appeal
resulting from any Proceeding, including the principal, premium, security for,
and other costs relating to any cost bond or other appeal bond or its
equivalent. Expenses shall not include amounts paid in settlement by Indemnitee
or the amount of judgments or Fines against Indemnitee.
         (i)  “Fines” shall include any excise tax assessed on Indemnitee with
respect to any employee benefit plan; references to “serving at the request of
the Company” shall include any service as a director, officer, employee, Agent
or fiduciary of the Company which imposes duties on, or involves services by,
such director, officer, employee, Agent or fiduciary with respect to an employee
benefit plan, its participants or beneficiaries; and if Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in the best interests
of the participants and beneficiaries of an employee benefit plan, Indemnitee
shall be deemed to have acted in a manner “not opposed to the best interests of
the Company” as referred to in this Agreement.


3

--------------------------------------------------------------------------------







         (j)  “Independent Counsel” shall mean a law firm or a member of a law
firm with significant experience in matters of corporation law and neither
presently is, nor in the past five years has been, retained to represent:
(i) the Company or Indemnitee in any matter material to either such party (other
than with respect to matters concerning Indemnitee under this Agreement, or of
other indemnitees under similar indemnification agreements); or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term shall not include any person who, under
the applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.
         (k)  “Person” shall have the meaning as set forth in Sections 13(d) and
14(d) of the Exchange Act as in effect on the date hereof; provided, however,
that “Person” shall exclude: (i) the Company; (ii) any Subsidiary of the
Company; (iii) any employment benefit plan of the Company or of a Subsidiary of
the Company or of any corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company; and (iv) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or of a
Subsidiary of the Company or of a corporation owned directly or indirectly by
the shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company.
         (l)  “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, mediation, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Company or
otherwise and whether of a civil (including intentional or unintentional tort
claims), criminal, administrative or investigative nature, in which Indemnitee
was, is, will or might be involved as a party or otherwise by reason of the fact
that Indemnitee is or was a director, officer, employee or Agent of the Company,
by reason of any action (or failure to act) taken by him or of any action (or
failure to act) on his part while acting as a director, officer, employee or
Agent of the Company, or by reason of the fact that he is or was serving at the
request of the Company as a director, officer, trustee, general partner,
managing member, fiduciary, employee or Agent of any other Enterprise, in each
case whether or not serving in such capacity at the time any liability or
expense is incurred for which indemnification, reimbursement or advancement of
expenses can be provided under this Agreement.
         (m) “Subsidiary,” with respect to any Person, shall mean any
corporation or other entity of which a majority of the voting power of the
voting equity securities or equity interest is owned, directly or indirectly, by
that Person.
         (n)  In connection with any merger or consolidation, references to the
“Company” shall include not only the resulting or surviving company, but also
any constituent company or constituent of a constituent company, which, if its
separate existence had continued, would have had power and authority to
indemnify its directors, officers, employees or Agents. The intent of this
provision is that a person who is or was a director of such constituent company
after the date hereof or is or was serving at the request of such constituent
company as a director, officer, employee, trustee or Agent of another company,
partnership, joint venture, trust, employee benefit plan or other Enterprise
after the date hereof, shall stand in the same position under this Agreement
with respect to the


4

--------------------------------------------------------------------------------







resulting or surviving company as the person would have under this Agreement
with respect to such constituent company if its separate existence had
continued.
3. Indemnity in Third-Party Proceedings. The Company shall indemnify and hold
harmless Indemnitee in accordance with the provisions of this Section if
Indemnitee was, is, or is threatened to be made, a party to or a participant (as
a witness or otherwise) in any Proceeding, other than a Proceeding by or in the
right of the Company to procure a judgment in its favor. Indemnitee shall be
indemnified and held harmless against all Expenses, judgments, liabilities,
Fines, penalties and amounts paid in settlement (including all interest,
assessments and other charges paid or payable in connection with or in respect
of such Expenses, judgments, Fines, penalties and amounts paid in settlement)
actually and reasonably incurred by Indemnitee or on his behalf in connection
with such Proceeding or any claim, issue or matter therein, if Indemnitee acted
in good faith and in a manner he reasonably believed to be, in the case of
conduct in his official capacity with the Company, in the Company’s best
interests and in all other cases, not opposed to the Company’s best interests
and, in the case of a criminal Proceeding, he had no reasonable cause to believe
that his conduct was unlawful.
4. Indemnity in Proceedings by or in the Right of the Company. The Company shall
indemnify and hold harmless Indemnitee in accordance with the provisions of this
Section if Indemnitee was, is, or is threatened to be made, a party to or a
participant (as a witness or otherwise) in any Proceeding by or in the right of
the Company to procure a judgment in its favor. Pursuant to this Section,
Indemnitee shall be indemnified and held harmless against all Expenses actually
and reasonably incurred by him or on his behalf in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner he reasonably believed to be, in the case of conduct in
his official capacity with the Company, in the Company’s best interests and in
all other cases, not opposed to the Company’s best interests. No indemnification
for Expenses shall be made under this Section in respect of any claim, issue or
matter as to which Indemnitee shall have been finally adjudged by a court to be
liable to the Company, unless and only to the extent that any court in which the
Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification and to be held
harmless.
5. Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement other than Section 9, if
Indemnitee is a party to (or a participant in) and is successful, on the merits
or otherwise, in any Proceeding or in defense of any claim, issue or matter
therein, in whole or in part, the Company shall indemnify and hold harmless
Indemnitee against all Expenses actually and reasonably incurred by him in
connection therewith. If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify
and hold harmless Indemnitee against all Expenses actually and reasonably
incurred by him or on his behalf in connection with each successfully resolved
claim, issue or matter. For purposes of this Section and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.
6. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement other than Section 9, if Indemnitee is, by reason of
his Corporate Status, a witness


5

--------------------------------------------------------------------------------







in any Proceeding to which Indemnitee is not a party, then the Company shall
indemnify and hold harmless Indemnitee against all Expenses actually and
reasonably incurred by him or on his behalf in connection therewith.
7. Additional Indemnification. In addition to, and separate and apart from
indemnification provided by any other provision in this Agreement or by
applicable law, the Company hereby agrees to indemnify and hold harmless
Indemnitee against all Expenses, judgments, liabilities, Fines, penalties and
amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such Expenses,
judgments, Fines, penalties and amounts paid in settlement) in any Proceeding
(including without limitation a proceeding brought by or on behalf of the
Company itself) arising out of Indemnitee’s Corporate Status or Indemnitee’s
activities in a Corporate Status to the extent such activities were at the time
taken known or believed by Indemnitee not to be clearly in conflict with the
best interests of the Company.
8. Contribution in the Event of Joint Liability.
         (a)  To the fullest extent permissible under applicable law, if the
indemnification rights provided for in this Agreement are unavailable to
Indemnitee, in whole or in part, for any reason whatsoever, the Company, in lieu
of indemnifying and holding harmless Indemnitee, shall pay, in the first
instance, the entire amount incurred by Indemnitee or on his behalf, whether for
judgments, liabilities, Fines, penalties, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any Proceeding without
requiring Indemnitee to contribute thereto, in such proportion as is deemed fair
and reasonable in light of all the circumstances in order to reflect (i) the
relative benefits received by the Company and Indemnitee as a result of the
event(s) and/or transaction(s) giving rise thereto and/or (ii) the relative
fault of the Company (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s). The
determination of the proportion to be contributed by the Company to Indemnitee
shall be made in the same manner as determinations are made pursuant to
Section 12. The Company hereby waives and relinquishes any right of contribution
it may have at any time against Indemnitee.
         (b)  The Company shall not enter into any settlement of any Proceeding
in which the Company is jointly liable with Indemnitee (or would be if joined in
such Proceeding) unless such settlement provides for a full and final release of
all claims asserted against Indemnitee.
         (c)  The Company hereby agrees to indemnify and hold harmless
Indemnitee from any claims for contribution which may be brought by any other
officer, director or employee of the Company who may be jointly liable with
Indemnitee.
9. Exclusions. Notwithstanding any provision in this Agreement, the Company
shall not be obligated under this Agreement to make any payment:
         (a)  in connection with any claim made against Indemnitee for which
payment has actually been received by or on behalf of Indemnitee under any
insurance policy or other indemnity provision, except with respect to any excess
beyond the amount actually received under any insurance policy, contract,
agreement, other indemnity provision or otherwise;
         (b)  in connection with any claim made against Indemnitee for an
accounting of profits made from the purchase and sale (or sale and purchase) by
Indemnitee of securities of the Company within


6

--------------------------------------------------------------------------------







the meaning of Section 16(b) of the Exchange Act or similar provisions of state
statutory law or common law;
(c) in connection with a Proceeding by or in the right of the Company in which
the Indemnitee was adjudged liable to the Company;
(d) in connection with any Proceeding charging improper personal benefit to the
Indemnitee, whether or not involving action in his official capacity, in which
he was adjudged liable on the basis that personal benefit was improperly
received by him;
(e) in connection with any claim initiated by Indemnitee without the prior
written consent or authorization of the Board, provided that this exclusion
shall not apply with respect to any claim brought by Indemnitee to enforce any
provision of this Agreement, whether by claim, cross claim, or counterclaim in a
legal proceeding, arbitration or otherwise where Indemnitee has been successful
on the merits or otherwise with respect to such claim;
(f) in connection with proceedings or claims involving the enforcement of the
provisions of any employment, severance or compensation plan or agreement that
Indemnitee may be a party to, or beneficiary of, with the Company or any of its
subsidiaries; or
(g) in connection with any claim or any part thereof arising out of acts or
omissions for which applicable law prohibits indemnification.
10. Advances of Expenses; Defense of Claim.
         (a)  Notwithstanding any provision of this Agreement to the contrary,
and to the fullest extent permitted by applicable law, the Company shall advance
the Expenses incurred by Indemnitee (or reasonably expected by Indemnitee to be
incurred by Indemnitee within three months) in connection with any Proceeding
within ten days after the receipt by the Company of a statement or statements
requesting such advances from time to time, whether prior to or after final
disposition of any Proceeding. Advances shall be unsecured and interest free.
Advances shall include all reasonable Expenses incurred in pursuing a Proceeding
to enforce this right of advancement, including Expenses incurred preparing and
forwarding statements to the Company to support the advances claimed. Indemnitee
shall qualify for advances, to the fullest extent permitted by applicable law,
solely upon the execution and delivery to the Company of a written undertaking
providing that Indemnitee undertakes to repay the advances unless it is
ultimately determined that Indemnitee is entitled to be indemnified by the
Company for such Expenses under the provisions of this Agreement, the Articles,
the By-Laws, applicable law or otherwise.
         (b)  The Company shall be entitled to participate in the Proceeding at
its own expense.


         (c)  The Company shall not settle any action, claim or Proceeding (in
whole or in part) that would impose any Expense, judgment, fine, penalty or
limitation on Indemnitee without Indemnitee’s prior written consent.
         (d)  Indemnitee shall promptly repay, without interest, any amounts
actually advanced to Indemnitee that, at the final disposition of a Proceeding
to which an advance provided for in this Section 10 related, were in excess of
amounts paid or payable by Indemnitee in respect of Expenses relating to,
arising out of or resulting from such Proceeding.


7

--------------------------------------------------------------------------------







11. Procedure for Notification and Application.
         (a)  Indemnitee agrees to notify promptly the Company in writing upon
being served with any summons, citation, subpoena, complaint, indictment,
information or other document relating to any Proceeding or matter that may be
subject to indemnification rights or advancement of Expenses hereunder. The
failure of Indemnitee to so notify the Company shall not relieve the Company of
any obligation which it may have to Indemnitee under this Agreement or
otherwise.
         (b)  Indemnitee may deliver to the Company a written application to
indemnify and hold harmless Indemnitee in accordance with this Agreement. Such
application may be delivered from time to time and at such time as Indemnitee
deems appropriate in his sole discretion. Following such a written application
for indemnification by Indemnitee, Indemnitee’s entitlement to indemnification
shall be determined according to Section 12(a) hereof.
12. Procedure upon Application for Indemnification.
         (a)  A determination with respect to Indemnitee’s entitlement to
indemnification shall be made: (i) if no Change in Control has occurred, (1) by
the Board by a majority vote of a quorum consisting of Disinterested Directors;
or (2) if a quorum cannot be obtained under clause (1), by majority vote of a
committee duly designated by the Board (in which designated directors who are
not Disinterested Directors may participate), consisting solely of two or more
Disinterested Directors; (3) by Independent Counsel (A) selected by the Board or
its committee in the manner prescribed in clauses (1) or (2); or (B) if a quorum
of the Board cannot be obtained under clause (1) and a committee cannot be
designated under clause (2), selected by majority vote of the Board (in which
selection directors who are not Disinterested Directors parties may
participate); or (4) by the shareholders, but shares owned by or voted under the
control of directors who are not Disinterested Directors may not be voted; and
(ii) if a Change in Control has occurred, at the election of the Indemnitee,
either (1) in accordance with Section 12(a)(i) or (2) by Independent Counsel
selected by the Indemnitee. Unless the determination is made by Independent
Counsel, the Company promptly will advise Indemnitee in writing with respect to
any determination that Indemnitee is or is not entitled to indemnification,
including a description of any reason or basis for which indemnification has
been denied. If it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within ten days after such
determination. Indemnitee shall reasonably cooperate with the Person or Persons
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such Person or Persons upon reasonable
advance request any documentation or information which is not privileged or
otherwise protected from disclosure and which is reasonably available to
Indemnitee and reasonably necessary to such determination. Any Expenses
(including attorneys’ fees and disbursements) incurred by Indemnitee in so
cooperating with the person, persons or entity making such determination shall
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification), and the Company hereby indemnifies and agrees
to hold Indemnitee harmless therefrom.
(b) If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 12(a) hereof, then the party who selects
the Independent Counsel pursuant thereto shall give written notice to the other
party advising it of the identity of the Independent Counsel so selected and
certifying that the Independent Counsel so selected meets the requirements of
“Independent Counsel.” In either event, Indemnitee or the Company, as the case


8

--------------------------------------------------------------------------------







may be, may, within ten days after such written notice of selection shall have
been received, deliver to the Company or to Indemnitee, as the case may be, a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel,” and the objection shall set
forth with particularity the factual basis of such assertion. Absent a proper
and timely objection, the person so selected shall act as Independent Counsel.
If such written objection is so made and substantiated, the Independent Counsel
so selected may not serve as Independent Counsel unless and until such objection
is withdrawn or a court of competent jurisdiction has determined that such
objection is without merit. If, within 20 days after submission by Indemnitee of
a written request for indemnification pursuant to Section 11(a) hereof, no
Independent Counsel shall have been selected and not objected to, either the
Company or Indemnitee may petition the a court of competent jurisdiction for
resolution of any objection which shall have been made by the Company or
Indemnitee to the other’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by such court, and the
person with respect to whom all objections are so resolved or the person so
appointed shall act as Independent Counsel under Section 12(a) hereof. Upon the
due commencement of any judicial proceeding or arbitration pursuant to Section
14(a) hereof, Independent Counsel shall be discharged and relieved of any
further responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).
         (c)  The Company agrees to pay the reasonable fees and expenses of
Independent Counsel and to fully indemnify and hold harmless such Independent
Counsel against any and all Expenses, claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.
         (d)  If the Company disputes a portion of the amounts for which
indemnification is requested, the undisputed portion shall be paid and only the
disputed portion withheld pending resolution of any such dispute.
13. Presumptions and Effect of Certain Proceedings.
         (a)  In making a determination with respect to entitlement to
indemnification hereunder, the Person or Persons making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 11(b) hereof, and the Company shall have the burden of proof to overcome
that presumption in connection with the making by any Person or Persons of any
determination contrary to that presumption. Neither the failure of the Company
(including by its directors or Independent Counsel) to have made a determination
prior to the commencement of any action pursuant to this Agreement that
indemnification is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor an actual determination by the Company
(including by its directors or Independent Counsel) that Indemnitee has not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that Indemnitee has not met the applicable standard of conduct.
         (b) If the Person or Persons empowered or selected under Section 12
hereof to determine whether Indemnitee is entitled to indemnification shall not
have made a determination within 30 days after receipt by the Company of the
request therefor, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee shall be entitled to such


9

--------------------------------------------------------------------------------







indemnification, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification; or
(ii) a final judicial determination that any or all such indemnification is
expressly prohibited under applicable law; provided, however, that such 30-day
period may be extended for a reasonable time, not to exceed an additional
15 days, if the person, persons or entity making the determination with respect
to entitlement to indemnification in good faith requires such additional time
for the obtaining or evaluating of documentation and/or information relating
thereto.
         (c)  The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner he reasonably believed to be, in the case of conduct in
his official capacity with the Company, that his conduct was in its best
interests and in all other cases, that his conduct was at least not opposed to
its best interests or, with respect to any criminal Proceeding, that Indemnitee
had reasonable cause to believe that his conduct was unlawful.


         (d)  For purposes of any determination of good faith, Indemnitee shall
be deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Enterprise, including financial statements,
or on information supplied to Indemnitee by the directors or officers of the
Enterprise in the course of their duties, or on the advice of legal counsel for
the Enterprise, its Board, any committee of the Board or any director, or on
information or records given or reports made to the Enterprise, its Board, any
committee of the Board or any director, by an independent certified public
accountant or by an appraiser or other expert selected by the Enterprise, its
Board, any committee of the Board or any director. The provisions of this
Section 13(d) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which Indemnitee may be deemed or found to have met the
applicable standard of conduct set forth in this Agreement.
         (e)  The knowledge and/or actions, or failure to act, of any other
director, officer, trustee, partner, managing member, fiduciary, Agent or
employee of the Enterprise shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement.
14. Remedies of Indemnitee.
         (a)  If (i) a determination is made pursuant to Section 12 hereof that
Indemnitee is not entitled to indemnification under this Agreement;
(ii) advancement of Expenses, to the fullest extent permitted by applicable law,
is not timely made pursuant to Section 10 hereof; (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 12(a)
hereof within 30 days after receipt by the Company of the request for
indemnification; (iv) payment of indemnification is not made pursuant to
Section 5, 6, 7 or the last sentence of Section 12(a) hereof within ten days
after receipt by the Company of a written request therefor; (v) a contribution
payment is not made in a timely manner pursuant to Section 8 hereof;
(vi) payment of indemnification pursuant to Section 3 or 4 hereof is not made
within ten days after a determination has been made that Indemnitee is entitled
to indemnification; or (vii) payment to Indemnitee pursuant to this Agreement or
otherwise is not made within ten days after receipt by the Company of a written
request therefor, then Indemnitee shall be entitled to an adjudication by any
court of competent


10

--------------------------------------------------------------------------------







jurisdiction to such indemnification, contribution or advancement rights.
Alternatively, Indemnitee, at his option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association. Except as set forth herein, the provisions
of North Carolina law (without regard to its conflict of laws rules) shall apply
to any such arbitration. The Company shall not oppose Indemnitee’s right to seek
any such adjudication or award in arbitration.
         (b)  Upon the occurrence or non-occurrence of any of the events set
forth in Section 14(a) hereof, any judicial proceeding or arbitration commenced
pursuant to this Section shall be conducted in all respects as a de novo trial,
or arbitration, on the merits and Indemnitee shall not be prejudiced by reason
of that adverse determination. In any judicial proceeding or arbitration
commenced pursuant to this Section, Indemnitee shall be presumed to be entitled
to be indemnified and held harmless and to receive advances of Expenses under
this Agreement and the Company shall have the burden of proving Indemnitee is
not entitled to be indemnified and held harmless and to receive advances of
Expenses, as the case may be, and the Company may not refer to or introduce into
evidence any determination pursuant to Section 12(a) hereof adverse to
Indemnitee for any purpose. If Indemnitee commences a judicial proceeding or
arbitration pursuant to this Section, then Indemnitee shall not be required to
reimburse the Company for any advances pursuant to Section 10 hereof until a
final determination is made with respect to Indemnitee’s entitlement to
indemnification (as to which all rights of appeal have been exhausted or
lapsed).
         (c)  If a determination shall have been made pursuant to Section 12(a)
hereof that Indemnitee is entitled to payment, then the Company shall be bound
by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section, absent (i) a misstatement by Indemnitee of a material
fact, or an omission of a material fact necessary to make Indemnitee’s statement
not materially misleading, in connection with the request for indemnification;
or (ii) a prohibition of such indemnification under applicable law.
         (d)  The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section that the procedures
and presumptions of this Agreement are not valid, binding and enforceable and
shall stipulate in any such court or before any such arbitrator that the Company
is bound by all the provisions of this Agreement.
         (e)  The Company shall indemnify and hold harmless Indemnitee to the
fullest extent permitted by law against all Expenses and, if requested by
Indemnitee, shall (within ten days after the Company’s receipt of such written
request) pay to Indemnitee, to the fullest extent permitted by applicable law,
all such Expenses that are incurred by Indemnitee in connection with any
judicial proceeding or arbitration brought by Indemnitee (i) in connection with,
to enforce his rights under, or to recover damages for breach of, this Agreement
or any other indemnification, advancement or contribution agreement or provision
of the Articles or By-Laws now or hereafter in effect; or (ii) for recovery or
advances under any insurance policy maintained by any person for the benefit of
Indemnitee, regardless of the outcome and whether Indemnitee ultimately is
determined to be entitled to such indemnification, advancement, contribution or
insurance recovery, as the case may be (unless such judicial proceeding or
arbitration was not brought by Indemnitee in good faith).
         (f)  Interest shall be paid by the Company to Indemnitee at the legal
rate under North Carolina law for amounts which the Company indemnifies or is
obliged to indemnify for the period commencing with the date on which Indemnitee
pays such amounts for which he or she


11

--------------------------------------------------------------------------------







requested indemnification, contribution, reimbursement or advancement of any
Expenses and ending with the date on which such payment is made to or on behalf
of Indemnitee by the Company.
15. Security. Notwithstanding anything herein to the contrary, to the extent
requested by Indemnitee and approved by the Board, the Company may at any time
and from time to time provide security to Indemnitee for the Company’s
obligations hereunder through an irrevocable bank line of credit, funded trust
or other collateral. Any such security, once provided to Indemnitee, may not be
revoked or released without the prior written consent of Indemnitee.
16. Non-Exclusivity; Survival; Insurance; Subrogration.
         (a)  The rights of Indemnitee as provided by this Agreement (i) shall
not be deemed exclusive of any other rights to which Indemnitee may at any time
be entitled under applicable law, the Articles or By-Laws, any agreement, a vote
of shareholders or a resolution of directors, or otherwise; and (ii) shall be
enforced and this Agreement shall be interpreted independently of and without
reference to or limitation or constraint (whether procedural, substantive or
otherwise) by any other such rights to which Indemnitee may at any time be
entitled. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by Indemnitee in a Corporate
Status prior to such amendment, alteration or repeal. To the extent that a
change in applicable law, whether by statute or judicial decision, permits
greater indemnification rights or advancement of Expenses than would be afforded
currently under the Articles, or the By-Laws or this Agreement, it is the intent
of the parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change. To the extent that a change in North
Carolina law, whether by statute or judicial decision, narrows or limits
indemnification or advancement of Expenses that are afforded currently under the
Articles, the By-Laws or this Agreement, it is the intent of the parties hereto
that such change, except to the extent required by applicable law, shall have no
effect on this Agreement or the parties’ rights and obligations hereunder. No
right or remedy herein conferred is intended to be exclusive of any other right
or remedy, and every other right and remedy shall be cumulative and in addition
to every other right and remedy given hereunder or now or hereafter existing at
law or in equity or otherwise. The assertion or employment of any right or
remedy hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.
        (b)  The NCBCA, the Articles and the By-Laws permit the Company to
purchase and maintain insurance or furnish similar protection or make other
arrangements including, but not limited to, providing a trust fund, letter of
credit, or surety bond (“Indemnification Arrangements”) on behalf of Indemnitee
against any liability asserted against him or incurred by or on behalf of him or
in such capacity as a director, officer, employee or Agent of the Company or any
Enterprise, or arising out of a Corporate Status, whether or not the Company
would have the power to indemnify him against such liability under the
provisions of this Agreement or under the NCBCA, as it may then be in effect.
The purchase, establishment, and maintenance of any such Indemnification
Arrangement shall not in any way limit or affect the rights and obligations of
the Company or of Indemnitee under this Agreement except as expressly provided
herein, and the execution and delivery of this Agreement by the Company and
Indemnitee shall not in any way limit or affect the rights and obligations of
the Company or the other party or parties thereto under any such Indemnification
Arrangement.


12

--------------------------------------------------------------------------------







         (c)  The Company shall maintain directors’ and officers’ insurance
policies providing coverage to Indemnitee for Expenses during the time period
Indemnitee serves the Company in a Corporate Status, and for a period of no less
than six years following the conclusion of such service. If, at the time the
Company receives notice from any source of a Proceeding as to which Indemnitee
is a party or a participant (as a witness or otherwise), and the Company has
directors’ and officers’ insurance policies in effect, the Company shall give
prompt notice of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies. The obligation of the Company to indemnify
Indemnitee under this Agreement shall be secondary to such policies, and all
such policies shall be primary to the Company’s obligations hereunder, subject
to any applicable retention. Except as provided in any directors’ and officers’
insurance policies maintained by the Company, in no event shall this Agreement
provide (by operation or law or otherwise) any insurance company any right to
subrogation to Indemnitee’s rights hereunder. Except as provided in any
directors’ and officers’ insurance policies maintained by the Company, in no
event shall any insurance company acquire (by subrogation, assignment or
otherwise) any right to pursue Indemnitee’s rights hereunder.
         (d)  In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.
         (e)  The Company’s obligation to indemnify and hold harmless and to
advance Expenses hereunder to Indemnitee who is or was serving at the request of
the Company as a director, officer, trustee, partner, managing member,
fiduciary, employee or Agent of any other Enterprise shall be reduced by any
amount Indemnitee has actually received as indemnification payments or
advancement of Expenses from such Enterprise. Notwithstanding any other
provision of this Agreement to the contrary, (i) Indemnitee shall have no
obligation to reduce, offset, allocate, pursue or apportion any indemnification,
advancement, contribution or insurance coverage among multiple parties
possessing such duties to Indemnitee prior to the Company’s satisfaction and
performance of all its obligations under this Agreement; and (ii) the Company
shall perform fully its obligations under this Agreement without regard to
whether Indemnitee holds, may pursue or has pursued any indemnification,
advancement, contribution or insurance coverage rights against any person or
entity other than the Company.
17. Term. All agreements and obligations of the Company contained herein shall
continue during the period Indemnitee serves as a director or officer of the
Company or as a director, officer, trustee, partner, managing member, fiduciary,
employee or Agent of any other corporation, partnership, joint venture, trust,
employee benefit plan or other Enterprise which Indemnitee serves at the request
of the Company and shall continue thereafter so long as Indemnitee may be
subject to any possible Proceeding (including any rights of appeal thereto and
any Proceeding commenced by Indemnitee pursuant to Section 14 hereof) by reason
of his Corporate Status, whether or not he is acting in any such capacity at the
time any liability or expense is incurred for which indemnification can be
provided under this Agreement.


13

--------------------------------------------------------------------------------







18. Severability. If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable for any reason whatsoever: (a) the validity,
legality and enforceability of the remaining provisions of this Agreement
(including each portion of any Section, paragraph or sentence of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby and shall remain enforceable to the fullest extent
permitted by law; (b) such provision shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including each portion of any Section, paragraph
or sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.
19. Enforcement and Binding Effect.
         (a)  The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
encourage Indemnitee to serve and/or continue to serve as a director, officer or
key employee of the Company, and the Company acknowledges that Indemnitee is
relying upon this Agreement in serving as a director, officer or key employee of
the Company.
         (b)  Without limiting any of the rights of Indemnitee under the
Articles or By-Laws as they may be amended from time to time, and except as
provided in Section 17(a) hereof, this Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof.
         (c)  The rights provided by or granted Indemnitee pursuant to this
Agreement shall apply to Indemnitee’s service as an officer, director, employee
or Agent of the Company prior to the date of this Agreement, as well as service
on or after the date of this Agreement.
         (d)  The rights provided by or granted pursuant to this Agreement shall
be binding upon and be enforceable by the parties hereto and their respective
successors and assigns (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of the Company), shall continue as to an Indemnitee who has ceased to
be a director, officer, employee or Agent of the Company or of any other
Enterprise, and shall inure to the benefit of Indemnitee and his or her spouse,
assigns, estate, heirs, devisees, executors and administrators and other legal
representatives.
         (e)  The Company shall require and cause any successor (whether direct
or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.
         (f)  The Company and Indemnitee agree herein that a monetary remedy for
breach of this Agreement, at some later date, may be inadequate, impracticable
and difficult of proof, and further agree that such breach may cause Indemnitee
irreparable harm. Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking, among other things, injunctive relief


14

--------------------------------------------------------------------------------







and/or specific performance hereof, without any necessity of showing actual
damage or irreparable harm and that by seeking injunctive relief and/or specific
performance, Indemnitee shall not be precluded from seeking or obtaining any
other relief to which he may be entitled. The Company and Indemnitee further
agree that Indemnitee shall be entitled to such specific performance and
injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, without the necessity of posting bonds or
other undertaking in connection therewith. The Company acknowledges that in the
absence of a waiver, a bond or undertaking may be required of Indemnitee by the
court, and the Company hereby waives any such requirement of such a bond or
undertaking.
20. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by the parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions of this Agreement nor shall any
waiver constitute a continuing waiver.
21. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (i) if
delivered by hand and receipted for by the party to whom said notice or other
communication shall have been directed; or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:
         (a)  If to Indemnitee, at the address indicated on the signature page
of this Agreement, or such other address as Indemnitee shall provide in writing
to the Company.
         (b)  If to the Company, to:


Lowe’s Companies, Inc.
1000 Lowe’s Blvd.
Mooresville, NC 28117
Attention: General Counsel
or to any other address as may have been furnished to Indemnitee in writing by
the Company.
22. Applicable Law. This Agreement and the legal relations among the parties
shall be governed by, and construed and enforced in accordance with, the laws of
the State of North Carolina, without regard to its conflict of laws rules.
23. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement. Only one such
counterpart signed by the party against whom enforceability is sought needs to
be produced to evidence the existence of this Agreement.
24. Miscellaneous. Use of the masculine pronoun shall be deemed to include usage
of the feminine pronoun where appropriate. The headings of the paragraphs of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
25. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s spouse, heirs, executors or personal or legal representatives after
the expiration of two years from the date of


15

--------------------------------------------------------------------------------







accrual of such cause of action, and any claim or cause of action of the Company
shall be extinguished and deemed released unless asserted by the timely filing
of a legal action within such two-year period; provided, however, that if any
shorter period of limitations is otherwise applicable to any such cause of
action such shorter period shall govern.
26. Further Assurances. If for the validation of any of the provisions in this
Agreement any act, resolution, approval or other procedure is required, the
Company undertakes to cause such act, resolution, approval or other procedure to
be affected or adopted in a manner that will enable the Company to fulfill its
obligations under this Agreement.


16

--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.




LOWE’S COMPANIES, INC.




By:
 
 
 
Name:
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Address:
 
 
 
 
 







17